                                            Case 3:05-cr-00394-SI Document 39 Filed 03/05/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     USA,                                               Case No. 05-cr-00394-SI-1
                                   8                      Plaintiff,
                                                                                            ORDER
                                   9                 v.
                                                                                            Re: Dkt. No. 36
                                  10     LUTTON,
                                  11                      Defendant.

                                  12
Northern District of California
 United States District Court




                                  13           The defendant in this criminal case has filed a “petition for writ of habeas corpus under 28

                                  14   U.S.C. § 2241 or, alternatively, motion for compassionate release.” Docket No. 36. The motion for

                                  15   compassionate release will be entertained in the criminal case, but a new case should be opened for

                                  16   the habeas petition. Accordingly, the clerk shall file the petition for writ of habeas corpus as a new

                                  17   civil case.

                                  18           IT IS SO ORDERED.

                                  19   Dated: March 5, 2021

                                  20                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  21                                                    United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
